Title: From John Adams to the President of Congress, No. 22, 20 March 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 20 March 1780. RC in John Thaxter’s hand (PCC, No. 84, I, f. 337–338). LbC (Adams Papers); notation: “No. 22 delivered Mr. Izard.” printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:561.
     With this letter, read in Congress on 1 Aug., John Adams sent copies of the London General Advertiser and the London Morning Post. The newspapers, which he promised to send regularly and had received from Edmé Jacques Genet (see JA to Genet, 22 March, note 1, below), represented the views of the opposition and the ministry respectively. He also commented on the disputes between the various factions in Great Britain, a probable delay in the sailing of Rochambeau’s army, and Lafayette’s return to America.
    